191 F.2d 815
WEBER,v.STEELE, Warden.
No. 14391.
United States Court of Appeals Eighth Circuit.
Oct. 9, 1951.

Richard Ernst Weber, pro se.
Sam M. Wear, U.S. Atty. and Harry F. Murphy, Asst. U.S. Atty., Kansas City, Mo., for appellee.
Before SANBORN, THOMAS, and COLLET, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus filed by the appellant, who is confined in the United States Medical Center for Federal Prisoners at Springfield, Missouri.  The sentence which he is serving was imposed on September 1, 1942, by the United States District Court for the Eastern District of New York.


2
The appellant has not exhausted his remedies under Section 2255, Title 28, U.S.C.A., and it was upon that ground that the District Court denied his petition.  Apparently he did unsuccessfully move the court which sentenced him to vacate his sentence, but took no appeal from the denial of his motion, and pursued his remedies under Section 2255 no further.


3
The order appealed from is affirmed.  See Weber v. Steele, 8 Cir., 185 F.2d 799, 800 and cases cited.